UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53




           United States Court of Appeals
                              For the Seventh Circuit
                              Chicago, Illinois 60604

                            Submitted November 1, 2006*
                             Decided November 3, 2006

                                        Before

                    Hon. ILANA DIAMOND ROVNER, Circuit Judge

                    Hon. DIANE P. WOOD, Circuit Judge

                    Hon. TERENCE T. EVANS, Circuit Judge


No. 06-1265                                    Appeal from the United States
                                               District Court for the Western
MICHAEL HILL,                                  District of Wisconsin.
         Plaintiff-Appellant,
                                               No. 04-C-732-C
      v.
                                               Barbara B. Crabb, Chief Judge.
GARY THALACKER,
         Defendant-Appellee.




                                      ORDER

      Michael Hill, a federal inmate and employee at his prison’s factory, sued certain
prison officials and his factory supervisor under Bivens v. Six Unknown Named Agents
of Federal Bureau of Narcotics, 403 U.S. 388 (1971). He claims that they denied him
a promotion because he is African-American and that they retaliated against him for
complaining about this discrimination. After the district court granted Hill’s motion
voluntarily to dismiss all his unexhausted claims, only his claim of race discrimination
against his supervisor, Gary Thalacker, remained. The court granted summary
judgment in Thalacker’s favor and Hill appeals. We affirm.
No. 06-1265                                                                      Page 2


       Hill began his factory work for the Federal Prison Industries, a wholly-owned
corporation of the United States Government, at the lowest pay grade, but within two
years he received three promotions, reaching the second highest pay grade. He worked
for another two years without any further promotions. Believing that Thalacker
refused to promote him because of racial bias, Hill filed a grievance with the warden;
that grievance was denied, as were his subsequent administrative appeals.

       Hill then filed this pro se Bivens complaint alleging both that the defendants
denied him a promotion because of his race, in violation of the Fifth Amendment’s due
process clause, and that they retaliated against him for grieving this allegedly
discriminatory promotional practice. As this litigation progressed, Hill eventually
received a promotion to the highest pay grade. The district court accordingly
recharacterized his claim as alleging a violation based on the substantial delay of this
promotion. Hill voluntarily dismissed his retaliation claim.

       Thalacker moved for summary judgment, arguing that Hill submitted no
evidence that Thalacker impermissibly considered race in delaying Hill’s promotion.
Thalacker’s proposed findings of fact cited evidence that he delayed Hill’s promotion
only until Hill learned how to read blueprints, contracts, and specifications, which were
necessary skills for the new position. Thalacker also provided evidence that the ratio
of African-American factory workers at the highest pay scale reflected the racial
composition of the factory as a whole.

       Before Hill filed a response, the district court provided him with a written copy
of its procedural rules for summary judgment. Those rules require that each
controverted or additional fact a party proposes must cite to specific, supporting
evidence. The court warned in a separate memorandum that “[e]ven if there is evidence
in the record to support your position on summary judgment, if you do not propose a
finding of fact with the proper citation, the court will not consider that evidence when
deciding the motion.” In his response, Hill supplied affidavits from white inmates who
asserted that even though Hill trained them, they received promotions to the highest
pay grade before he did. His proposed findings of fact, however, failed to refer to this
evidence; instead, they alluded vaguely to unspecified “attached” material.

       The district court granted Thalacker’s motion for summary judgment. Because
of Hill’s failure properly to cite to supporting evidence, the district court deemed
Thalacker’s fact statements admitted. Based on those facts, the district court found
that Thalaker delayed Hill’s promotion because he lacked the requisite skill-set, not
because of racial bias. Analyzing the claim under an equal protection framework, the
court found no evidence of racial discrimination and granted summary judgment in
Thalacker’s favor.
No. 06-1265                                                                       Page 3


        On appeal, Hill argues that the district court should have considered the
affidavits of the white inmates, despite his “unprofessional presentation” of them. We
conclude, however, that the district court acted within its discretion when it ignored
Hill’s proposed findings of fact and deemed Thalacker’s facts admitted, given Hill’s
failure to follow the court’s summary judgment procedures. See Smith v. Lamz, 321
F.3d 680, 683 (7th Cir. 2003) (“[F]ailure to respond by the nonmovant as mandated by
the local rules results in an admission.”); Tatalovich v. City of Superior, 904 F.2d 1135,
1140 (7th Cir. 1990) (holding that Wisconsin district court properly ignored
nonmovant’s affidavits because her proposed findings of fact failed to cite to them as
required by court’s procedural rules). We construe pro se filings liberally, but even pro
se litigants must follow procedural rules of which they are aware, and district courts
have discretion to enforce those rules against such litigants. Metro. Life Ins. Co. v.
Johnson, 297 F.3d 558, 562 (7th Cir. 2002); Greer v. Bd. of Educ. of Chicago, 267 F.3d
723, 727 (7th Cir. 2001). Moreover, as we note below, even if the court had considered
the affidavits, it would not have changed the ultimate outcome.

       The district court and the parties analyzed the evidence under an equal
protection framework without considering Hill’s evident status as a federal employee.
In general, a federal employee cannot assert an employment discrimination claim
under the equal protection principles of the Fifth Amendment because section 717 of
Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e-6, “provides the exclusive
judicial remedy for claims of discrimination in federal employment.” Brown v. Gen.
Servs. Admin., 425 U.S. 820, 835 (1976). See also Mlynczak v. Bodman, 442 F.3d 1050,
1056-57 (7th Cir. 2006). Correcting the legal theory, however, does not help Hill:
whether his case is analyzed through the lens of equal protection or § 717, his claim
of racial discrimination cannot survive summary judgment because he presented no
evidence that similarly situated white employees received more favorable treatment
than he did.

       Claims brought under § 717 follow the familiar burden-shifting test of
McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). See Mlynczak, 442 F.3d at
1057. To state a prima facie case of employment discrimination, Hill must show that
(1) he is a member of a protected class, (2) his job performance met Thalacker’s
legitimate expectations, (3) he suffered an adverse employment action, and (4) another
similarly situated individual who was not in the protected class was treated more
favorably than he. See Thanongsinh v. Bd. of Educ., 462 F.3d 762, 772 (7th Cir. 2006).
An equal protection claim of racial discrimination also requires evidence of someone
not in the protected class who received better treatment. See United States v.
Armstrong, 517 U.S. 456, 465 (1996) (holding that to establish race discrimination case
under Fifth Amendment’s equal protection principles, claimant must show that
similarly situated individuals were treated more favorably than the complainant). Hill
presented no admissible evidence that Thalacker treated white employees more
No. 06-1265                                                                    Page 4


favorably than he was. Even if we considered the affidavits that Hill proffered, we
would come to the same conclusion. There is no indication in these affidavits that the
white employees who received promotions had skills comparable to Hill’s. Because,
even taking the evidence favorably to him, Hill has not presented a prima facie case
of discrimination, the district court properly granted summary judgment.

                                                                         AFFIRMED.